Name: Commission Regulation (EC) No 37/96 of 11 January 1996 opening and providing for the administration of a Community tariff quota for oranges intended for processing
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  plant product
 Date Published: nan

 12. 1 . 96 I EN I Official Journal of the European Communities No L 9/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 37196 of 11 January 1996 opening and providing for the administration of a Community tariff quota for oranges intended for processing derogating measures should therefore be adopted provisi ­ onally for the period 1 December 1995 to 31 March 1996 so as to ensure supplies to the industry and trade under normal conditions until such time as the processing industry has adapted to the results of the Uruguay Round of multilateral trade negotiations ; whereas provision should accordingly be made for a temporary derogation from Regulation (EEC) No 2658/87 and these transitional measures should be made applicable from 1 December 1995 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (l ), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas, for the products in question, which are not sold on consignment on the representative markets, a mecha ­ nism for the direct recording of prices may be imple ­ mented for their tariff classification ; whereas, therefore , for the period 1 December 1995 to 31 March 1996, Article 5 ( 1 ) (a) of Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables (% as last amended by Regulation (EC) No 2933/95 (7), should be applied to them ; Whereas such a derogation must be limited to a maximum of 1 2 000 tonnes for the period 1 December 1995 to 31 March 1996 ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Commission Regulation (EC) No 1363/95 (3), and in parti ­ cular Article 23 (2) thereof, Whereas Annex 2 in Section I of Part III to (Combined Nomenclature) to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Commission Regulation (EC) No 2810/95 (*), contains a list of products to which an entry price applies and, for each thereof, a scale of entry prices for the tariff classifica ­ tion of imported products and for determining the import duties applicable ; whereas the system of entry price was introduced for fruit and vegetables as a result of the Agreement on Agriculture concluded under the Uruguay Round of multilateral trade negotiations ; whereas the application of such entry prices in the case of oranges imported with a view to processing imposes an excessive burden on the industry temporarily and accordingly constitutes a barrier to trade ; Whereas the period of application of the entry price for oranges commences on 1 December ; whereas certain Whereas, in order to ensure that the quantity covered by the quota is actually used for processing in the Commu ­ nity, provision should be made for operators to lodge a security equal to the difference between the normal customs duties and the duties referred to in the Annex to this Regulation ; whereas the security is to be released in proportion to the quantities for which proof of processing is provided to the satisfaction of the customs authorities ; Whereas the reduced entry price takes account of infor ­ mation received by the Commission on the subject ;(') OJ No L 349, 31 . 12. 1994, p . 105 . (2) OJ No L 118 , 20 . 5. 1972, p. 1 . (3) OJ No L 132, 16. 6. 1995, p. 8 . (4) OJ No L 256, 7. 9 . 1987, p . 1 . Ã  OJ No L 291 , 6. 12. 1995, p . 24. (6) OJ No L 337, 24. 12. 1994, p. 66 . 0 OJ No L 307, 20 . 12. 1995, p. 21 . No L 9/2 I EN I Official Journal of the European Communities 12. 1 . 96 Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The duty set out in the Annex shall apply to oranges (CN codes 0805 10 61 , 0805 10 65, 0805 10 69, 0805 10 01 , 0805 10 05 and 0805 10 09) imported with a view to processing in the Community under a Community tariff quota of 12 000 tonnes for the period 1 December 1995 to 31 March 1996 in accordance with the provisions of this Regulation . Article 2 1 . In managing the quota referred to in Article 1 , the Commission shall take all appropriate measures to ensure effective administration . 2. Where, in a Member State, an importer submits a declaration of release for free circulation comprising an application to qualify under the tariff quota for the product referred to in Article 1 and where that declaration is accepted by the customs authorities, the Member State concerned shall draw a quantity corresponding to its needs against the quota by notifying the Commission . Requests to draw against the quota with details of the date of acceptance of such declarations must be forwarded to the Commission without delay. Permission to draw shall be granted by the Commission on the basis of the date of acceptance of the declarations of release for free circulation by the customs authorities of the Member State concerned in so far as the available balance permits . 3 . Where a Member State does not use the quantities drawn, it shall transfer them as soon as possible back to the quota for the product referred to in Article 1 . 4. Where the quantities applied for exceed the avai ­ lable balance of the quota, that balance shall be allocated in proportion to applications. The Member States shall be informed of the quantities drawn . Article 3 1 . Declarations of release for free circulation under the tariff quota for the product referred to in Article 1 must be accompanied by proof that a security equal, in respect of the quantities in question, to the difference between the normal customs duties and the duties referred to in the Annex. 2. Securities lodged shall be released in proportion to the quantities for which proof of processing has been provided to the satisfaction of the customs authorities . Article 4 Article 5 ( 1 ) (a) of Regulation (EC) No 3223/95 shall apply to imports under the quota referred to in Article 1 in the period 1 December 1995 to 31 March 1996. Article 5 The Member States and the Commission shall cooperate closely to ensure that the provisions of this Regulation are observed. Article 6 The Member States shall ensure that importers have equal, continuous access to the tariff quota referred to in Article 1 in so far as the balance of the quota permits. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1 995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1996. For the Commission Franz FISCHLER Member of the Commission 12. 1 . 96 | EN I Official Journal of the European Communities No L 9/3 ANNEX Order No CN codes Description Rate of duty 09.2931 0805 10 61 0805 10 65 0805 10 69 Sweet oranges, fresh from 1 December 0805 10 01 1995 to 31 March 1996 intended for 0805 10 05 processing (') 0805 10 09 With an entry price per 100 kg net of :  Not less than ECU 27,5 19,3 %  Not less than ECU 26,4 but less than ECU 27,5 19,3 % + ECU 1,1 /100 kg/net  Less than ECU 26,4 19,3 % + ECU 8,6/ 100 kg/net (') Verification of the use of this product for the particular purpose involves applying the Community provisions laid on the subject.